DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0184131) in view of Lee Bae Keun et al. (AU 2012326895).
	Regarding claim 10, Yoo teaches a method for decoding an image (e.g., figs. 1-2) comprising; decoding, based on a predetermined scan order, a residual coefficient of a current block
in the image from a bitstream (e.g., abstract, figs. 2 and 5-17, paragraphs 0010-0014,0055-0056), performing inverse-quantization on the residual coefficient by using a quantization parameter (e.g., figs. 1-2, inverse quantization unit 140), and reconstructing a residual sample of the current block by performing inverse-transform on the inverse-quantized residual coefficient (e.g., figs. 1-2, inverse transform unit 150, paragraphs 0053,0056,0058,0069,0290), wherein the scan order is determined, based on encoding information related to the current block, as one of a plurality of scan order candidates pre-defined in a decoding apparatus (e.g., abstract, figs. 5-13, 16, paragraphs 0010-0011,0014-0015,0017-0021,0135-0138,0145-0148).
	Yoo teaches transform skip flag (e.g., paragraphs 0359-0362), but is silent to explicitly indicate, transform skip flag indicating whether the inverse-transform is skipped on the current block, and wherein the inverse-transform is adaptively performed on the inverse-quantized residual coefficient based on the transform skip flag.
	Lee in the same field of endeavor (e.g., entire disclosure/ technical problem) teaches the transform skip flag, and inverse transform is adaptively performed on the inverse-quantized residual coefficient based on the transform skip flag.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Lee, into the image encoding/decoding system of Yoo, in order to  improve efficiency of video coding, as suggested by Lee.
Regarding claim 11, the combination of Yoo and Lee teach the method of claim 10, wherein the plurality of the scan order candidates includes an up-right diagonal scan order and a bottom-left diagonal scan order (e.g., figs. 7-8, paragraphs 0041,0138,0174,0176 of Yoo).
Regarding claims 23-24, the limitations claimed are substantially similar to claim 10 above, and are directed to encoding part, and computer implemented process of the decoding method of claim 1. it is noted that the encoding/decoding are the reverse process, and further the disclosure of the above references also directed to encoding/decoding process of the image. therefore the ground for rejecting claim 10, also applies here.
5.	Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0184131) in view of Lee Bae Keun et al. (AU 2012326895) further in view of Chen et al. (US 2021/0120269).
Regarding claim 12, the combination of Yoo and Lee teach the method of claim 11, wherein the
inverse-transform is performed based on a transform candidate set determined from among a plurality of transform candidate sets including a first transform candidate set and a second transform candidate set, and wherein each of the transform candidate sets includes at least one transform type being available for the inverse-transform of the current block (e.g., transform unit in figs. 1-2, paragraphs 0056,0058,0069 of Yoo, also Lee, technical problem indicates, determining based on at least one of a prediction mode relating to the current block or a size of the current block, whether a transform type of the current block is a discrete cosine transform (DCT) or a discrete sine transform (DST), the prediction mode indicating one of an intra mode and an inter mode; and performing the inverse-transform for the inverse-quantized coefficients of the current block by using the determined transform type, also claim 1). For further clarification,
The combination is silent to explicitly indicate, transform candidate sets, as specifies in the claim.
Chen in the same field of endeavor (e.g., abstract, paragraphs 0025-0029,0061) teaches the above determination of the transform candidate set.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Chen, into the image encoding/decoding system of Yoo, in order to  improve coding efficiency or reduce complexity for video coding system, as suggested by Chen.
  Regarding claim 13, the combination of Yoo, Lee and Chen teach the method of claim 12, wherein the transform candidate set of the current block is determined, based on a size of the current block, among the plurality of transform candidate sets (e.g., e.g., paragraphs 0056,0058,0069 of Yoo, also Lee, technical problem indicates, determining based on at least one of a prediction mode relating to the current block or a size of the current block, whether a transform type of the current block is a discrete cosine transform (DCT) or a discrete sine transform (DST), the prediction mode indicating one of an intra mode and an inter mode; and performing the inverse-transform for the inverse-quantized coefficients of the current block by using the determined transform type, also claim 1; and also paragraphs 0025-0027,0061 of Chen).
	  Regarding claim 14, the combination of Yoo and Lee teach the method of claim 13, but is silent in regards to, wherein, in response to the size of the current block being less than or equal to a threshold value, the first transform candidate set among the plurality of the transform candidate sets is determined as the transform candidate set, and wherein, in response to the size of the current block being greater than the threshold value, the second transform candidate set among the plurality of the transform candidate sets is determined as the transform candidate set.
	Chen in the same field of endeavor (e.g., figs. 6-10, paragraphs 0025-0029,0061) teaches the above determination of the transform candidate set.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Chen, into the image encoding/decoding system of Yoo, in order to  improve coding efficiency or reduce complexity for video coding systems using Enhanced Multiple Transforms (EMT) or Non-Separable Secondary Transform (NSST), as suggested by Chen.
	  Regarding claim 15, the combination of Yoo, Lee and Chen teach the method of claim 14, wherein the threshold value is one of 32, 64, or 128 (Chen, block size in paragraphs 0004,0025-0027 consider as threshold).
 	 Regarding claim 16, the combination of Yoo, Lee and Chen teach the method of claim 15, wherein a number of transform types included in the first transform candidate set is different from a number of transform types included in the second transform candidate set (Chen, paragraphs 0025,0061).
	Regarding claim 17, the combination of Yoo, Lee and Chen teach the method of claim 16, wherein the first transform candidate set includes DCT-VIII and DST-VII, and wherein the second transform candidate set includes DCT-II, DCT-VIII, and DST-VII (Chen, paragraphs 0015-0016).
	Regarding claim 18, the combination of Yoo, Lee and Chen teach the method of claim 12, wherein the transform candidate set of the current block is determined, based on first information signaled from the bitstream, among the plurality of transform candidate sets (chen, paragraphs 0015,0038,0064).
	Regarding claim 19, the combination of Yoo, Lee and Chen teach the method of claim 18, wherein a number of transform types included in the first transform candidate set is equal to a number of transform types included in the second transform candidate set (Chen, paragraphs 0015-0016).
	Regarding claim 20, the combination of Yoo, Lee and Chen teach the method of claim 19, wherein one of the transform types included in the first transform candidate set is different from the transform types included in the second transform candidate set, and wherein another of the transform types included in the first transform candidate set is a same as one of the transform types included in the second transform candidate set (Chen, paragraphs 0025-0029,0061).
	Regarding claim 21, the combination of Yoo, Lee and Chen teach the method of claim 20, wherein the first transform candidate set includes DCT-II and DST-VII, and wherein the second transform candidate set includes DCT-VIII and DST-VIL (Chen, paragraphs 0015-0016).
	Regarding claim 22, the combination of Yoo, Lee and Chen teach the method of claim 21, wherein a transform type for the inverse-transform of the current block is determined, from the determined transform candidate set, based on second information signaled from the bitstream (Chen, paragraphs 0015,0038,0064).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482